Exhibit 10.5

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (the “Amendment”) is made and entered into this
2nd day of November, 2010 by and between One Directory Place, LLC, a Colorado
limited liability company (“Landlord”) and World Color (USA), LLC, a Delaware
limited liability company f/k/a Novink (USA), LLC, as successor in interest to
Quebecor World Loveland, Inc., f/k/a Quebecor Printing Loveland, Inc., a
Delaware corporation (“Tenant”).

RECITALS

WHEREAS, Landlord and Tenant, through its predecessors in interest, are parties
to that certain Lease dated July 21, 1995, as amended or modified by the First
Amendment to Lease dated May 6, 1996, the Second Amendment to Lease dated
September 12, 2008, the Memorandum and Agreement dated April 8, 2009, the
Assignment of Lease and Consent to Assignment of Lease dated September 2, 2009,
and the Commencement Date Memorandum and Agreement dated January 19,2010
(collectively the “Lease”) for the premises now consisting of approximately
169,816 square feet of space known as the “Redefined Demised Premises” at 380 W.
37th Street, Loveland, Colorado 80538; and

WHEREAS, the Extended Lease Term expires on July 31, 2022; and

WHEREAS, Landlord is in possession of, and the Beneficiary under, that certain
Irrevocable Standby Letter of Credit No. NZS645524 dated August 13, 2009 from
Wells Fargo, N.A., as amended pursuant to the Commencement Date Memorandum and
Agreement by that certain Amendment Number 1 dated January 26, 2010
(collectively the “Letter of Credit”) in the amended amount of $3,094,447.36,
which Letter of Credit is serving as security for Tenant’s performance under the
Lease; and

WHEREAS, Landlord and Tenant now desire to enter into this Amendment for
purposes of, among other things, releasing the Letter of Credit in exchange for
a Guarantee of Lease from Quad/Graphics, Inc.

AGREEMENT

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby mutually acknowledged, Landlord and Tenant agree
that the Lease is hereby amended as follows:

1. Letter of Credit and Guarantee of Lease. Upon execution hereof Tenant shall
obtain: (i) the consent of World Color Press, Inc., as Guarantor, in the form
attached hereto as Exhibit A; and (ii) the additional guarantee of
Quad/Graphics, Inc., in the form attached hereto as Exhibit B. In consideration
for the additional guarantee Landlord, shall, upon its execution hereof, return
to Tenant the original Letter of Credit.

2. Roof Repairs and Replacement. Paragraph 6 of the Second Amendment to Lease is
hereby deleted in its entirety. Accordingly, pursuant to Section 7.2 of the
Lease, Tenant shall be solely responsible, at Tenant’s sole cost and expense,
for all repairs and maintenance of the roof for the Redefined Demised Premises
during the Extended Lease Term, and Landlord shall have no obligations
whatsoever in connection therewith, including, but not limited to, no obligation
to provide the Redefined Demised Premises with a new roof; provided, however,
Landlord will put in place a ten (10) year warranty on the existing roof, and
shall assign all rights thereunder to Tenant. To the extent such warranty is not
assignable, Landlord shall cooperate with Tenant in good faith to enable Tenant
to exercise the benefit of such warranty, as necessary.

3. Tenant’s Right of First Refusal to Purchase the Redefined Demised Premises.
Effective upon mutual execution hereof, the Right of First Refusal to Purchase
the Redefined Demised Premises granted to Tenant in the Second Amendment to
Lease shall be null and void and of no further force or effect.

 

1



--------------------------------------------------------------------------------

4. Ratification. Except as expressly amended, modified or changed herein, all of
the terms, conditions and covenants of the Lease shall remain in full force and
effect during the Extended Lease Term and Landlord and Tenant hereby ratify and
reaffirm such terms, conditions and covenants and shall be bound thereby. Tenant
acknowledges that to Tenant’s knowledge, Landlord is not in default under the
Lease and Tenant is not aware of any conditions which would give rise to claims
against Landlord for failure to perform any of its obligations thereunder.
Landlord acknowledges that, to Landlord’s knowledge, Tenant is not in default
under the Lease, and Landlord is not aware of any conditions which would give
rise to claims against Tenant for failure to perform any of its obligations
thereunder. IN WITNESS WHEREOF, the parties hereto have entered into this
Amendment as of the day and year first above written.

 

LANDLORD

ONE DIRECTORY PLACE, LLC

     

TENANT:

WORLD COLOR (USA), LLC,

a Colorado limited liability company       A Delaware limited liability company
By:   

/s/ Donald P. Cook

      By:   

        /s/ Andrew R. Schiesl

           Donald P. Cook, Manager       Its:            Secretary

 

2



--------------------------------------------------------------------------------

EXHIBIT A

GUARANTOR’S CONSENT AND RATIFICATION

World Color Press Inc., f/k/a Quebecor World Inc., f/k/a Quebecor Printing,
Inc., a Canadian corporation, as guarantor under that certain Guaranty of Lease
dated July 21, 1995 (the “Guaranty”), pursuant to which it has unconditionally
and irrevocably guaranteed all of the obligations of World Color (USA), LLC, as
successor in interest to Quebecor World Loveland, Inc., f/k/a Quebecor Printing
Loveland, Inc., as Tenant under a Lease Agreement of even date thereof with One
Directory Place, LLC, as Landlord, for the lease of certain Redefined Demised
Premises known as 380 W. 3th Street, Loveland, Colorado 80538 for good and
valuable consideration, does hereby provide its consent to that certain Third
Amendment to Lease. Guarantor further does hereby ratify and reaffirm the
Guaranty in its entirety, and expressly acknowledges and agrees that the duties
and obligations thereunder have not been altered, modified, waived, released,
discharged, impaired or affected and shall continue to apply with full force and
effect.

IN WITNESS WHEREOF, Guarantor does execute this Guarantor’s Consent and
Ratification this 10th day of December, 2010 .

 

Guarantor: WORLD COLOR PRESS, INC. a Canadian corporation

By:

 

        /s/ Andrew R. Schiesl

Its:

          Secretary

 

3